H. Brown, J.,
dissenting. I agree with the recommendation of the Dayton Bar Association and the recommendation of the panel which heard the complaint against the respondent. Indefinite suspension would be the more appropriate sanction. In essence the respondent is being punished for a second offense because two complaints which could have been combined were processed separately. Had these two complaints been considered in one proceeding, the penalty of indefinite suspension would have been a fairly severe one for the acts committed by the respondent.